AO 442 (Rev.       ) Arrest Warrant


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District of Michigan

United States of America
   v.
Katelyn Jones
                                                                                   Case No. Case: 2:20−mj−30535
                                                                                            Assigned To : Unassigned
                                                                                            Assign. Date : 12/22/2020
                                                                                            USA V. JONES (CMP)(CMC)



                                                               ARREST WARRANT

To:       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Katlyn Jones                                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:


      Indictment               Superseding Indictment                Information        Superseding Information                 Complaint
      Probation Violation Petition                  Supervised Release Violation Petition         Violation Notice              Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 873 - Threats of violence through interstate commerce




Date:           December 22, 2020
                                                                                                  Issuing officer’s signature

City and state: Detroit, Michigan                                            Hon. R. Steven Whalen, U.S. Magistrate Judge
                                                                                                    Printed name and title


Return

          This warrant was received on (date)                                , and the person was arrested on (date)
at (city and state)                                                  .


Date:
                                                                                                 Arresting officer’s signature


                                                                                                   Printed name and title

Distribution: Original Court – 1copy U.S. Marshal – 2 copies USA
AO 442 (Rev.      ) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                       (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:

Scars, tattoos, other distinguishing marks:


History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):



FBI number:

Complete description of auto:



Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
                                                            AUSA:      Matthew Roth                      Telephone: (313) 226-9186
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:        Emily Munchiando, FBI             Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District of Michigan
United States of America
   V.
Katelyn Jones                                                           Case No. Case: 2:20−mj−30535
                                                                                 Assigned To : Unassigned
                                                                                 Assign. Date : 12/22/2020
                                                                                 USA V. JONES (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of            November 18, 2020                in the county of ____W_a.._yn_e____ in the
--------
  Eastern District of                      Michigan      , the defendant(s) violated:
                Code Section                                            Offense Description
18 U.S.C. § 873(c)                                    Threats of violence through interstate commerce



                                                                                         I hereby certify that the foregoing is a certified copy
                                                                                         of the original on file in this office.
                                                                                         Clerk, U.S. District Court
                                                                                         Eastern District of Michigan

                                                                                         By: s/Carolyn Ciesla
                                                                                             Deputy

         This criminal complaint is based on these facts:




@ Continued on the attached sheet.



                                                                    Special Agent Emily Munchiando, F.B.I.
                                                                                         Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:           December 22, 2020                                                           Judge ·s signature

City and state: Detroit, Michigan                                   Hon.R. Steven Whalen, U.S. Magistrate Judge
                                                                                         Printed name and title
December 22, 2020
